United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20217
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LORENZO SARINAS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-264-2
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Lorenzo Sarinas appeals the sentence imposed following his

guilty plea convictions for conspiracy to commit passport fraud;

delivery and misuse of a passport, aiding and abetting; and

failure to appear, aiding and abetting.     He argues that (1) the

district court clearly erred in enhancing his sentence for

obstruction of justice pursuant to U.S.S.G. § 3C1.1 (2003);

(2) the district court clearly erred in enhancing his sentence

for an aggravating role pursuant to U.S.S.G. § 3B1.1(c) (2003);


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20217
                                 -2-

(3) the district court erred in upwardly departing; and, for the

first time on appeal, (4) his sentence was violative of Blakely

v. Washington, 124 S. Ct. 2531 (2004).

     We hold that the record supports the district court’s

findings that (1) Sarinas obstructed justice when he unlawfully

influenced Alan August by asking August to lie to law enforcement

regarding August’s acquisition of the passports at issue and

(2) Sarinas played a supervisory role in the offense based on,

inter alia, his recruitment of August and his (Sarinas’s) degree

of participation in the offense.    See U.S.S.G. §§ 3C1.1, comment,

(n.4(a)), 3B1.1(c); United States v. Fullwood, 342 F.3d 409, 415

(5th Cir. 2003), cert. denied, 540 U.S. 1111 (2004).    Therefore,

the district court did not clearly err in enhancing his sentence

pursuant to U.S.S.G. §§ 3C1.1 or 3B1.1(c), respectively.     See

United States v. Villanueva, No. 03-20812, 2005 WL 958221, at *8

n.9 (5th Cir. Apr. 27, 2005).

     For the first time on appeal, Sarinas argues that the

district court’s decision to upwardly departure pursuant to

application note three of U.S.S.G. § 2L2.1 is insupportable

because the false passports at issue were not used to commit an

“especially serious” felony offense.   Review is therefore for

plain error only.    See United States v. Alford, 142 F.3d 825, 830

(5th Cir. 1998).    We hold that the district court did not plainly

err in finding that the felony offense of aiding in the

international flight of an individual charged with murder-for-
                           No. 04-20217
                                -3-

hire was “especially serious” and, therefore, justification for

its decision to depart.   As this basis is, standing alone,

sufficient to support the departure, we do not reach the

propriety of the district court’s alternative bases in support

thereof.

     Finally, the record indicates that Sarinas admitted under

oath at his rearraignment the facts used to support the

obstruction of justice and aggravating role enhancements.

Therefore, these enhancements did not implicate the Sixth

Amendment.   See United States v. Booker, 125 S. Ct. 738, 752,

755-56 (2005); Blakely, 124 S. Ct. at 2537.   With regard to his

upward departure, Sarinas cannot show that the district court

would have reached a significantly different result had he been

sentenced under an advisory Guidelines regime because the

decision to upwardly depart was within the district court’s

discretion; therefore, he cannot show plain error.   See United

States v. Mares, 402 F.3d 511, 521 (5th Cir.), petition for cert.

filed, No. 04-9517 (U.S. Mar. 31, 2005); U.S.S.G. § 2L2.1,

comment. (n.3).

     AFFIRMED.